Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 1 of 17

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

EMPLOYMENT DISCRIMINATION COMPLAINT FOR
PRO SE LITIGANTS IN ACTIONS FILED UNDER
42 U.S.C. § 2000, et seg., (Title VIE of the Civil Rights Act)
29 U.S.C. § 621, et seqg., (Age Discrimination in Employment Act); or
42 U.S.C. § 12112, et seg., (Americans with Disabilities Act)

Mar US 1 Ldlan

(Write the full Name of each Plaintiff
who is filing this complaint. If the
names of all the Plaintiffs cannot fit
in the space above, please write

“see attached” in the space and
attach an additional page with the

full list of names.) AMENDED COMPLAINT

SKarsla_Ush
oun East TRC
( oie the fill name ee each iy Me a Trial Requested?

who is being sued. If the names of all S aNO
the Defendants cannot fit in the space

above, please write “see attached” in

the space and attach an additional page

with the full list of names.)

Case No.: 3:20-cv-5950-MCR-EMT
(To be filled in by the Clerk’s Office)

 

FILED USDC FLND PN
, FEBS’?1 amti: “37 py

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination ]
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 2 of 17

I. PARTIES TO THIS COMPLAINT

A. Plaintiff

1. Plaintiff's Name: Mayeus T dren
Address: TE Har [ ST) ft V2

 

City, State, and Zip Code: L PYSdaCla | E | 1 3 2 04
Telephone: (Home) 0-594 -55: Wooo

2. Plaintiff's Name:

 

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

 

(Provide this information for any additional Plaintiffs in this case by

attaching an additional page, as needed.)

\ (hevalier

Name of Wi (if relevant):

B. Defendant(s)

 

1. Defendant’s Name: Ke |

 

Address:

{
City, State, and Zip Code: / / f
/ v

 

t

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 2
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 3 of 17

2. Defendant’s Name: C (, al q\ oer
Name of ayn Cha Q Ka

Address:

 

City, State, and Zip Code: NV / s

VF

 

(Attach a page to provide this information for any additional

Defendants.)

II. BASIS FOR JURSIDICTION

This case is brought for discrimination in employment pursuant to:

(Check all that apply)

a Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e -
§ 2000e-17 (race, color, gender, religion, national origin) (Note: To bring
a federal lawsuit under Title VU, you must first obtain a Notice of Right
to Sue letter from the Equal Employment Opportunity Commission.)

a Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §
621 to § 634. (Note: To bring a federal lawsuit under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Oo Americans with Disabilities Act of 1990 [A.D.A.], as codified, 42 U.S.C.

§ 12112 to § 12117. (Note: To bring a federal lawsuit under the A.D.A.,

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 3
ClerkAdmin/Official/Forms
tached: oOx0- mgt emt Oeblngnfe PPyekenae Ms

 

 

Defencatt: Ss Name - Solaston

 

 

 

 

: mm oN (i - SKanska.

 

 

Hdd NE Cty State, and Ziplede -l0f

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 5 of 17

you must first obtain a Notice of Right to Sue letter from the Equal

Employment Opportunity Commission.)

oO Other Federal Law (be specific): EF E ( ) (

 

O Relevant State Law (specify, ifknown):

 

 

O Relevant City or County Law (specify, if known):

 

 

Il. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal arguments
or quote from cases. State the facts which show what happened, as well as
where and when it happened. State how each Defendant was involved and
explain what a Defendant did or did not do. Identify how each named
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or incident.
If more than one claim is asserted, number each claim, and ensure that a short
and plain statement of facts supporting each claim is included in the facts

alleged. Attach no more than two (2) additional pages to state your claim.

T was hired as _an
Oe Skanska st Sooth cast on

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 6 of 17

“7

Statement of Claim, Continued (Page j of @
alot Felor uci\| 2\, 2017, T Was
assigntd 10 JS \nastan UK tearn

He UUs Ml Forman staked be

Cfaig Howe T was aa }

disattant aye betas Of how Sihestar
Vidurd me « Sterebtype (Nt fir big

G black. man. Thaugin cll she. devi vahrtige

Agunst me TC Continued 40 Wolk hafd

Sor Skanska because IT need incony for

royale oad Keds, fPter ALi Ole morte
rR Wie TC Shaw ld have been fused

Qa tase due 49 +the toed thed LF was dw

Ave +t i Span 5 hl

DE dan g Chul ding Ayms } sth Steg hatnpus, Wig Steal

getting NL asuremuts , PS huna (onc ttle ned nd.
isin, iL tools. to bude Seq] | Lens)

Lieia (uuttD Gg me op Sobastin team ane

 

 

 
L Case 3:20-cv-05950-MCR-EMT Document 6 Filed 02/08/21 Page 7 of 17

Ve Vv

 

Ce he did foe NS Gun (ale which AEE
hiseanics,

 

— spanics wes huzd makin 100 dellar durth Mech

CLOLL ICH CE, Lohich (Las nud Low th Me, because
as an Lob Twas dung Cvtiy ting they (wert
dsing | Gll Gbtri betes octet I Bun Spec arate a
Cotpen tec thrargh ther or Prouram: This Ataglann
UWJas Glse inva h FDOT,

 

—T eyentuully Wert to crag Murer and ased
: Akout a (AiS2 beculSe t Wis. Aacking fi) Som
hot Cielo Stoted that receded ’b ok
MY focman (Salrestin) +0 Come. ano Ahk A him
alodut this | and ngt Me, Bot everd time I ld
<i lorétin he Lol Siu he te table ta Ctid
and Nhat Ct _tdas in d@ acl niod Cand. Aig?
he don’t think’ he will ave the. CA ruse, So
when I pent hat k to ‘Crea he_ tells me
Phat Stabactan — Came bet never Stited chet
le,

 

| Aber hout a month jh_a holt beer 0 ys aen
a two dal lav (ai3é Which at AS Ame Las

pcaled te have, hut TF sll thoug LD tes Ut

 

 
ye? Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 8 of 17
pe

# Coyle Menths _athey mu _Gise they hed.

Supe mn tindent Kelly Cheva\ier. She’ LUGS
he Super tn dendent? over the Tbu ea, thas

Ss where Sedvasdan Los alsa Wor bing wilh
his Chew.

: Dunng dw Sime Volta was Byler ih ttndent £
| Suntéd to git wot yeas ON ohe ut She OTT
Praqiam. the. OCT PECL Yam IS oe fleglan
Hin Gut QL an worker Wweh a Sk) oe

the ttn the ‘1S Conmplehe,

| AfL_anat 2 menths © Swkd & 7k Lely,
Citic , and Sabastin abot the O7T Negrin.

but’ ict dh. time. Wes tring to discovtaae
Me jn joing the. tagratn: TL remumbe el

Statng hut |! wuhy do T ant Alin the Loiay ttn

it ddesn t+ vale 4 an (aSé, Bub -even thiiugh
all the dis Chuva ge. TL Hil in siska on jnriga~

T LT ended JO b0ina +0 human YESOUICCES. tilled
to 4 dads ae He Ayo desk about the oT
ployram, tind Ghler built 2 useks they Ga.
Me. Cilite fz 2G Gb wv LK. She Megan’, LZ
landed ta Fike | Spe Lee Ldiny. kK // hy Arg
[Aaq lan but- kell a d. y Cw [dt LAGU.
L (AGS Ql Ltade dy Sah &stan (ft whch LS

an Cal perter Crew,

 

 
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 9 of 17

2 po

 

— Brand ths tyme TI havent seen (yea

! Mayor gtoul Oo GANu mu Ai Som. (Lis ch.
So” I asked Vol Shot FT Should at
least auk a Orarnehbs to $ 18 an hor are!
40d Ker Urgt cM wttwna had, I alse
fold er at “2 Kyaw She See me dung
CLIY Whoo, ite bho heaanics: She Sacnded
with it dun Y hace _gsiwwet to au Ger ool

luy Fece,.’

: MC ths haporr J Was guc ky remeved
fam Sakastan Crew. tnd DUE gh Lkaire
Ctw. Bor _ hyp. Lcd Whig [S_ —£ Seer
Sabustan when ne was buna cnol MS
Name on pis frard Lat ns Changed

40 Vic tre

 

Oa he dy cdine. EE 20/8 on a Sime lang
tok Cw er fa a. Neat bu leds xe"

CAL Lt
| / LSA ent ANNNG lv S50 _G
: LE QW) CUI m2 Lor? |

 

4 “i

a Mad be Ste C4 ith tne rane,
(Charl and Cher meral TD Zz!
lwxnt in Zn lontX Decausce it us

the Safest Dlale.

 

 

 
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 10 of 17

Qo’ y

 

 

Hat aot 5 mnnvtes__cF eing tn the
One LT wes Gyyoroached be _ anther
Recta the name tf Kho
213 antthar  SoOer Intencdent thet Wes wer
night CG2wW Who Came us Ame
ane Prd 4 Fwece WL te Contin, Katong
Lo he Stam eather bu gedinag Nhe Vat. Lon
Cleaner and VACUUM _ “ule. St UGS tet
and Flouder Cuulet, T tald him Im
Swed to be “put in Ths” Ltathey Sa he.
4uce ded Me. 7D 0 home in the bad Weather.

 

 

| The nevt dey on Tune, 5, 201% Which
eS on i th tgs fred bu kelly
Chevalier. Se Called me te her office

 

 

 

Coht | Uhen_~ne. Lak daw Stiyed.

She Saked thgt 2 ine Adm
"he Cones tr She_raip._I til her
LUGS “ sttumiha ind Se. pucklyp
clad Mt out her ff fe. She. Lik pot-

m4 to fay ny St OF She Stary.

 

T believe if TF ies assigned uth
On Diack frman __ L Lwaldnt “Ok had
hase WS ava tig Deausé_ a Fic
Oy the name. "24 Lary Ash 4h
get Qlil- his lwarkars Top) J Chay ALP
fined thug Oct DLayan.

 
Qa Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 11 of 17

 

 

And uth Larru Stan dina YO_tor lus
— WdhkaeB thew pucte ded in- Getting “eb
(004 ar HI tellars gn how. Y

 

 

Ben the Ghee and a ugk
Nhe me on a histéaguc Ce Wwf
an hisggnt as Mi AdTD _fiade.
ti_Masgy bilities of We Groug 19

shy s yeae "ff. Wtf. at Shek SP
3 2 IM ,

Nelle OYtw in Shs Cyngent an
mip ile ag OST.

 

 

 

 

The “pe ends at thie emolayer
have } l<_mne a thinking EUs

HSS |im0WF24
LE Cha | WA latcls the Cerntleher
OE the Zynile "ba dge Ji feta

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-05950-MCR-EMT Document 6 Filed 02/08/21 Page 12 of 17

A. The discriminatory conduct at issue includes (check all that apply):
O Failure to hire
Termination of employment
fF ailure to promote
O Failure to accommodate disability

oO Unequal terms and conditions of employment

/ Retaliation

cas
O Other acts (specify): Loy NG it) a Uy) GATS Cond chores
(ATTENTION: Only those erounde/haised in the charge filed with the
Equal Employment Opportunity Commission may be considered by the
federal district court under the federal employment discrimination
statutes.)

B. The alleged discriminatory acts occurred on: al MZ | Y. 20 ¢

Oo Plaintiff sought employment with Defendant on or
oO Was employed by Defendant from 2 | 2| | 17 until J | IS. / lV

C. The location where Plaintiff was employed or sought employment was:

sais Me Lad St

under Barran cas Bridge
City, State, and Zip Code: 2250S p ansacal on } F

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 6
Clerk Admin/Official/F orms
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 13 of 17

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES
A. Plaintiff filed charges against Defendant with the Equal Employment

Opportunity Commission or the Florida Commission on Human Rights

on une lo, 201K

B. Respondent(s) named on the charging document were: K 0 M C h Ad | tr
(14! g \ Ayer , S ck aS teu ), S; Gr SHA Sh Saubh east

(Uf possible, attach a copy of the charges filed.)

C. The Equal Employment Opportunity Commission: (check one)
O Has not issued a Notice of Right to Sue letter. |
Viewed a Notice of Right to Sue letter which I received on | | 2020
(Note: You must attach a copy of the Notice of Right to Sue letter .
received from the Equal Employment Opportunity Commission to this
complaint.)

D. As claimed in the Equal Employment Opportunity Commission charging
document, Defendant discriminated against Plaintiff because of Plaintiff's:

og Gender/Sex (please identify) ON

la m_glitiry to pony

 

\ f

Race (please identify)

oO Color (please identify)

 

O Religion (please identify)

oO National origin (please identify) Steeotypl blacks OS Ma2y aunt

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 7
ClerkAdmin/Official/Forms

 

 
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 14 of 17

oO Disability/Perceived Disability (please identify)
Oo Age (please provide your year of birth only if you asserting a claim for

age discrimination)

 

g Other (please identify)

 

E. Plaintiff:
filed charges concerning this discrimination with the Florida
Commission on Human Relations on ; or
o Did not file.

F. If asserting a claim for age discrimination, please indicate the amount of
time that has elapsed since filing your charge of age discrimination with
the Equal Employment Opportunity Commission regarding the
Defendant’s alleged discriminatory conduct (check one):

O 60 days ore more have elapsed.
O Less than 60 days have elapsed.

G. If this is a disability-related claim, did Defendant deny a request for a

reasonable accommodation? o Yes oONo

Explain:

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 8
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 15 of 17

Plaintiff also requests that the Court grant the following relief to Plaintiff:
ao Defendant be directed to employ Plaintiff
Oo Defendant be directed to re-employ Plaintiff

oO Defendant be directed to promote Plaintiff

OQ Defendant be directed to Sve fey Com pt nsafon
. / r -

    
 

relief as may be appropriate, including attorney's fees, if applicable.

VI. CERTIFICATION
As required by Federal Rule of Civil Procedure 11, I certify by signing below
that to the best of my knowledge, information, and belief, this complaint: (1) is
not being presented for: an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a non-frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or,
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 0
ClerkAdmin/Official/Forms
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 16 of 17

H. The facts as set forth above in Section III of this complaint:
Oo Are still being committed by Defendant against Plaintiff

i Are no longer being committed by Defendant against Plaintiff

I. Plaintiff:
0 Still works for Defendant

v! No longer works for Defendant
oO Was not hired
V. RELIEF

Briefly state what damages you are requesting and include the amounts of any
actual damages claimed and the basis for these amounts. Include any punitive

or exemplary damages requested and state the reasons you believe you are

titled to such damages:
| dom the +1 fT voy
Doce Pol -— § 34, 320- fed hl today,
Unt We | aN anes

 

 

 

 

 

 
  

an hu -4Id.. 50

An Cou Fam the clay Lud Hed,
¥ Compen satu 1S 7 ty _dshooela and

Purr thy <p Yon £5 at +00 Gy and Ati din Amancans
NDFL Pro So TD bebe nb LU. { Employment Disc Tol ay.

r+ Etna pisiress - is for tre 0 a OP

dunn torn Weather 4  t/ed
nino he LUCK peony, er ur ane +4qKivo doe
Case 3:20-cv-05950-MCR-EMT Document6 Filed 02/08/21 Page 17 of 17

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

Date: | gf) 2| Plaintiff's Signature: | \"

Printed Name of Plaintiff: Mar C US L LU rhe Ory
Address: 275 HANTISD Me

 

E-Mail Address: Mat CUS g OG Is Y @ DY/Pul Ls (a7
retophone Number K50°92G- SSF O

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 1
ClerkAdmin/Official/Forms
